Case 8:18-cv-02869-VMC-CPT Document 239 Filed 12/22/20 Page 1 of 2 PageID 4340




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,                                                 Case No. 8:18-cv-02869-VMC-CPT

        Plaintiffs,

 v.

 CHRISTOPHER FRANKEL,

        Defendant.
                                                      /

                JOINT NOTICE REGARDING SETTING CASE FOR TRIAL

        Pursuant to the Court’s Order entered December 14, 2020 [Doc. 237], the parties state that

 they are available the following weeks during February 2021 for the jury trial in this action:

                                      February 1-4, 2021
                                      February 9-12, 2021
                                      February 15-19, 2021
                                      February 22-26, 2021

 Dated: December 22, 2020.

  /s/ Kenneth G. Turkel                             /s/ David C. Banker
  Kenneth G. Turkel – FBN 867233                    David C. Banker – FBN 352977
  E-mail: kturkel@bajocuva.com                      E-mail: dbanker@bushross.com
  Shane B. Vogt – FBN 257620                        Harold D. Holder – FBN 118733
  E-mail: svogt@bajocuva.com                        E-mail: hholder@bushross.com
  Anthony J. Cuva – FBN 896251                      BUSH ROSS, P.A.
  E-mail: acuva@bajocuva.com                        1801 North Highland Avenue
  BAJO | CUVA | COHEN | TURKEL                      Tampa, FL 33602-2656
  100 North Tampa Street, Suite 1900                Tel: (813) 224-9255
  Tampa, Florida 33602                              Fax: (813) 223-9620
  Tel: (813) 443-2199                               Attorneys for Defendant
  Fax: (813) 443-2193
  Attorneys for Plaintiffs
Case 8:18-cv-02869-VMC-CPT Document 239 Filed 12/22/20 Page 2 of 2 PageID 4341




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 22, 2020, the foregoing document was filed with
 the Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                                /s/ Shane B. Vogt
                                                Attorney
